OPINION OF COURT.
The following is taken, verbatim, from the opinion.
WASHBURN, PJ. '
It does not appear that notice of said motion was served upon anyone, hut the journal entry disposing of the motion was approved and signed by the attorneys representing both parties, and, in the entry, Steve Cszbina duly saved an exception.
The entry disposing of said motion recites that “This matter coming on to be heard upon the motion of defendant, the court being fully advised in the premises, finds that said motjon is well taken,” and it was ordered that a satisfaction of the judgment be entered upon the records.
But it is claimed that, insomuch as the judgment was taken more than a year previous *211to the filing of the motion, that the court was without jurisdiction or power to grant the relief sought on motion.
In Harper v. Graham, 20 Ohio 105, the trial court, on a motion similar to the one in the ease at bar, granted exactly the relief which was granted in the case at bar, and the granting of such relief on motion was approved by the Supreme Court.
There being no statute in Ohio providing otherwise, we <are of the opinion that, in the case at bar, if the court had jurisdiction of the parties, it had jurisdiction and power to grant the relief 'it did, upon motion.
The record does not show the service of any notice of the motion, but of course such notice could have been waived by the appearance of Steve Cszbina. If he, or his attorney, without saving the question, took part in the hearing of the questions involved in the motion, that would enter his appearance and be a waiver of notice of said motion. The record discloses that the attorneys now representing Steye Cszbina before’this court approved the journal entry disposing of said motion and entered therein an “objection” and exception for said Cszbina, and we are of the opinion that a finding that said attorneys were present and took part, in said hearing is justified, and that therefore notice of said motion was waived. Teagarden v. Board of Commissioners, 30 Pac. 171.
(Punk, J. and Pardee, J., concur.)